Advisory Action Attachment
Applicant argues (in Remarks, pages 13-15) that (a) Claims 1 and 18 Have Meaningful Limitations.  The Office alleged that claims 1 and 18 “recite a method of organizing human activity,” and additionally “a mental process.” Office Action at 5, 6. Taking this to be true only for the sake of argument, claims 1 and 18 clearly use the alleged abstract idea in a manner that “imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.”  One can conceive of countless ways to calculate a sum representing a value of an aircraft system component that do not involve (1) determining, via accessing the self-referential table, (i) whether the component is described in the illustrated parts catalog, (ii) the reorder lead time for the component, (iii) the component class to which the component belongs, (iv) the price of the component or that the price is unavailable, and (v) whether repairing or replacing the component requires taking an aircraft out of service… That is, countless conceivable methods of calculating a sum representing a value of an aircraft system component do not involve storing and accessing the specific aforementioned data in a self-referential table to evaluate all five specific characteristics of the component, assigning numerical ratings that pertain to all five characteristics based on pre-defined relationships between those five specific characteristics and numerical values, and storing the numerical ratings in a self-referential table specifically as recited by claims 1 and 18. Thus, claims 1 and 18 recite functions for processing information and storing results in a very specific way that amount to a meaningful limit on the alleged judicial exceptions.  Also, the dependent claims all add additional specificity that incorporates further “meaningful limit[s] on the judicial exception, such that the claim[s are] more than a drafting effort designed to monopolize the judicial exception.” Applicant is not seeking to preempt others from using the other innumerable methods of calculating a sum representing a value of an aircraft system component and thus is clearly not attempting to preempt any alleged abstract idea.


Applicant argues (in Remarks, pages 15-17) that (b) Claims 1 and 18 Amount to an Improvement in a Technical Field… Claims 1 and 18 provide specific improvements in the technical field of computerized component valuation. For instance, claims 1 and 18 involve the evaluation of several novel characteristics of components that have been identified as very useful in accurately evaluating the value of a component.  For example, “inclusion in [an illustrated parts catalog] will generally correlate with higher value for used replacement versions of the component” because “[b]eing included in the IPC makes it easier for the customer to identify the component needing replacement and to research replacement options. The IPC may also explain how to replace the component.” Specification at ¶[0022]…All five of these considerations are utilized in the functionality described by claims 1 and 18.  In addition, the recited storage of data within a self-referential table provides an additional improvement to the technical field:  The effectiveness of considering one or more of the aforementioned factors and/or additional factors to determine used component value may be limited by how often the data regarding the factors and components is updated, how easily the data structure can be modified to account for new factors, and how fast the data structure can be searched…. This self-referential structure may allow for fast consideration of one or more factors to determine used component value, may allow the table to be updated quickly, and may allow the table to be 
        In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, evaluation of values of components do not provide a technical improvement to a technical problem.  Applicant appears to be referencing a business solution to a business problem.  Secondly, there is no support in the specification that storing and accessing data is critical during a pandemic by optimizing inventory levels.  Therefore, the Examiner maintains the claims are ineligible.   	

Applicant argues (in Remarks, pages 17-18) that (3) Claims 1 and 18 Satisfy Step 2B of the Alice Test.  Claims 1 and 18 also satisfy Step 2B…   (a) Claims 1 and 18 Provide a Technical Solution to a Technical Problem.  One such consideration for identifying an inventive concept is whether the claim recites an improvement to a technical field. MPEP § 2106.05(I)(A)(ii). As discussed above, representative claims 1 and 18 do recite an improvement to the technical field of computerized component valuation... With respect to claims 1 and 18, the technological problem is that current practices generally include manually searching for and inspecting components on an ad hoc basis without knowing whether it would be more efficient 
         (b) Novelty and Inventiveness are Signs of Eligibility.  Another consideration relevant to Step 2B is whether the claim includes “a specific limitation other than what is well-understood, routine, [or] conventional activity in the field, or [includes] unconventional steps that confine the claim to a particular useful application.” MPEP § 2106.05(I)(A)(v). This consideration weighs in favor of the eligibility of claims 1 and 18 because the Office has examined the functions recited by claims 1 and 18 and found them to be novel and non-obvious. Office Action at 9 (“[c]laims 1-7 and 18-20 are allowed”). In the words of former USPTO Director Andrei Iancu: “How can a claim be novel enough to pass 102 and nonobvious enough to pass 103, yet lack an “inventive concept” and therefore fail 101? Or, how can a claim be concrete enough so that one of skill in the art can make it without undue experimentation, and pass 112, yet abstract enough to fail 101?”
          In response to Applicant’s argument, the Examiner respectfully disagrees.  First, the valuation of computerized component valuation is not a technical field.  Applicant has not established a clear nexus between the claim language and the improvement to technology where both the claims and the specification should support the asserted technical improvement.  Secondly, while there may be novelty in the claim subject matter, the novelty is not in the processor or the self-referential table; and the novelty and nonobviousness of the claims under 35 U.S.C. 102 and 103 does not bear on whether the claims are directed to patent-eligible subject matter under 35 U.S.C. 101 (e.g. eligibility and novelty are separate inquiries).

Applicant argues (in Remarks, pages 18-22) that (4) Claims 1 and 18 are Similar to Known Examples of Eligible Subject Matter.  The USPTO has published “example sets illustrating exemplary subject matter eligibility analyses of claims under the Office’s eligibility guidance.”  The § 101 rejections should be withdrawn for at least the reason that the pending claims are analogous to the claims discussed in Examples 42, 45, and 46, which include patent eligible subject matter… The patent eligible claim 1 of Example 42 is directed to a method for transmission of notifications when medical records are updated…  As explained by the Office, that claim is eligible subject matter because “[t]he claim as a whole integrates the method of organizing human activity into a practical application,” and because “it is not directed to the recited judicial exception.”  More specifically “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  The Office has alleged that representative claims 1 and 18 of the present application are directed to methods of organizing human activity and/or mental processes. However, similar to 
claim 1 of Example 42, claims 1 and 18 of the present application are not directed to any abstract idea allegedly recited. Considering the specifically recited characteristics of the component, as noted above, yields improved valuation of the component when compared to prior methods.  Additionally, as noted above, the recited use of the self-referential table provides for performing the valuation and accessing the results more quickly when compared to prior methods.												
        The patent eligible claim 2 of Example 45 is directed to controlling an injection mold.   
As explained by the Office, that claim is eligible subject matter because it “integrates the

judicial exception into the overall control scheme and accordingly practically applies the

exception, such that the claim is not directed to the judicial exception,” even though the claim

“recites a concept that falls into the ‘mathematical concept’ and ‘mental process’ groups of



Example 45 which recites only limitations (a)-(c) is not patent eligible.  Similar to claim 2 of

Example 45 reciting control signals that indicate that the polyurethane has reached a target cure

percentage, present claim 1 recites “based on determining that the sum exceeds a threshold 
value, initiating a process to retrieve or curate one or more instances of the component.” In a similar fashion, present claim 18 recites “based on determining that the sum is less than a threshold value, initiating a process to cease retrieving or curating instances of the component.” These applications of the alleged exception are another reason that claims 1 and 18 are patent eligible.
        The patent eligible claim 2 of Example 46 is directed to livestock management.  That claim is eligible subject matter because limitation (d) uses “the information obtained via the judicial exception to take corrective action such that the monitoring component is operable to control the feed dispenser in a particular way [to] integrate^ the judicial exception into the overall livestock management scheme.”  Similar to claim 2 of Example 46 reciting control signals that are dependent on the “information obtained,” present claim 1 recites “based on determining that the sum exceeds a threshold value, initiating a process to retrieve or curate one or more instances of the component.” Claim 18 recites “based on determining that the sum is less than a threshold value, initiating a process to cease retrieving or curating instances of the component.” These applications of the alleged exception are another reason that claims 1 and 18 are patent eligible.
        In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Unlike Example 43, which has a different fact pattern than the instant claims, Applicants claims recite an abstract idea and do not provide a technical solution to a technical problem. Secondly, Unlike Examples 45 and 46, Applicant’s claims do not physically control an injection mold or livestock feed dispenser.  Examples 45 and 46 have different fact patterns and provide a technical solution to a technical problem.  Therefore, the Examiner in unpersuaded by Applicant’s argument.  
Applicant argues (in Remarks, pages 22-23) that (5) The Alice Test was Improperly Applied by the Office.  With regard to Step 2A of the Alice test and referring to independent claims 1 and 18, the Office alleged that:
Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (“a computing system,” “one or more processors,” “one or more computer readable media,” “self-referential table," and “instructions”. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.

         As an initial matter, the MPEP does not cite the generic nature of a component as a relevant consideration for prong two of Step 2A. See MPEP § 2106.04(d)(1). Additionally, a self-referential table is clearly not a generic computer component. In fact, the Federal Circuit has found that the self-referential table was the linchpin of eligibility for the claims at issue in Enfish. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). As stated by the MPEP, “claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not directed to an abstract idea.” MPEP § 2106.04(d)(1). The Office’s brief and conclusory analysis with regard to Step 2B is also lacking in that it dismisses the use of the self-referential table as generically “applying the abstract idea in a computer environment.” Office Action at 8.
          In response to Applicant’s argument, the Examiner respectfully disagrees.   Unlike Enfish, Applicant’s claims are not directed to a specific implementation of a solution to a problem in the software arts (e.g. technical solution to a technical problem).  

Applicant argues (in Remarks, page 23) that Rejoinder.  Independent claim 8 recites subject matter that is similar to independent claim 1, with the only difference being that claim 8 recites a computing system that is configured to use a different combination of component 
            In response to Applicant’s argument, the Examiner respectfully disagrees. According to MPEP, 821.04, Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102,103, and 112.
             Further, MPEP, 821.04, states “The provisions of MPEP § 706.07 govern the propriety of making an Office action final in rejoinder situations. If rejoinder occurs after the first Office action on the merits, and if any of the rejoined claims are unpatentable, e.g., if a rejection under 35 U.S.C. 112, first paragraph is made, then the next Office action may be made final where the new ground of rejection was necessitated by applicant’s amendment (or based on information submitted in an IDS filed during the time period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p)). See MPEP § 706.07(a). Therefore, claims 8-17 remain withdrawn until claims 1-7 and 18-20 overcome the rejection under 35 U.S.C. 101.

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628